Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the Group I (claims 1-11) in the reply filed on 08/26/2021 is acknowledged. 
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected groups (II system, III method).

Claim Objections
Claim 16 is objected to because of the following informalities:
Status of claim 16 should change to “Withdrawn”.Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), 
Claim 3 recites the limitation “the through-bore” in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if “the through-bore” is the same as “the first through-bore” earlier recited in claim 1 or is different. For the purpose of this examination and based on specification and drawings they are interpreted to be the same and “the through-bore” is interpreted to be --the first through-bore--.
Claim 5 recites the limitation “a clutch assembly”. Claim 4 (to which claim 5 depends on) recites “a clutch assembly”. It is not clear if they are the same or different. For the purpose of this examination they are interpreted to be the same and “a clutch assembly” is interpreted to be --the clutch assembly--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Brockelsby et al. (US Patent No. 3,921,958) hereinafter Brockelsby.
Regarding claim 1, Brockelsby teaches a landing gear actuator assembly (tongue jack shown in comprising: a housing (housing 16) having a cavity (cavity inside 16), the cavity comprising; a worm hub (pinion 48) operatively arranged to rotate about a first imaginary rotational axis (axis A) and within the cavity of the housing, the worm hub having a first outer circumferential surface (largest diameter/outer surface around teeth 72 of pinion 48) having a first plurality of gear teeth (teeth 72) arranged thereon and a first through-bore (through bore of pinion 48 from which shaft 66 passes from) substantially parallel with the first imaginary rotational axis; a worm gear (worm gear 76) having a second outer circumferential surface (largest diameter/outer surface of worm gear 76) having at least one gear tooth arranged to engage with the first plurality of gear teeth of the worm hub (to drive pinion 48); and, a coupling shaft (shaft 66) arranged through the housing and within the first through-bore of the worm hub and substantially parallel to the first imaginary rotational axis (axis A); a motor arranged to provide a first rotation force to the worm gear (par. 3: “a motor may be substituted in place of the manual crank handle 20”); and, wherein, the first rotational force of the motor induces a rotation of the worm gear within the housing and transfers the first rotational force to the worm hub (par. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Brockelsby in view of Tang et al. (US Publication No. 2011/0089789) hereinafter Tang.
Regarding claim 2, Brockelsby does not teach sensor to measure number of rotations of the 
Tang teaches a motor drive device with worm hub and worm gear mechanism having sensor 32 to measure rotation of shaft 11 and therefore rotation of shaft of worm gear 23.
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Tang in device of Brockelsby and add sensor to measure rotation of the coupling shaft and therefore speed of lifting and lowering of the vehicle.

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 3 would be allowable for disclosing “the worm hub comprises a first axial worm hub portion and a second axial worm hub portion, the first axial worm hub portion further comprising an annular recess arranged about the first imaginary rotational axis, the second axial worm hub portion comprising the first through-bore, and the housing further comprises a first input port for receiving a first input”.
Claims 4-11 would be allowable due to dependency on allowable claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464.  The examiner can normally be reached on Monday-Thursday 5:30am-4:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the 




/MAHDI H NEJAD/Examiner, Art Unit 3723